*843
ORDER

PER CURIAM:
AND NOW, this 26th day of September, 2005, upon consideration of the Report and Recommendations of the Disciplinary Board dated July 8, 2005, Petitioner is reinstated to the practice of law. Pursuant to our Order of January 28, 2003, Petitioner is placed on probation for a period of two years, subject to the following:
1. Petitioner shall select a financial monitor, subject to the approval of the Office of Disciplinary Counsel.
2. The financial monitor shall be an attorney in good standing admitted to practice law in this Commonwealth.
8. The financial monitor shall do the following during the period of Petitioner’s probation:
a. Meet with Petitioner at least monthly to examine his escrow accounts, client ledgers and other financial records to ensure that all such records are being properly maintained and that fiduciary and non-fiduciary funds are being properly segregated, handled and disbursed in accordance with Rule of Professional Conduct 1.15;
b. File quarterly written reports on a Board-approved form with the Secretary of the Board; and
c. Immediately report to the Secretary any violations by Petitioner of the terms and conditions of probation.
Pursuant to Rule 218(e), Pa.R.D.E., Petitioner is directed to pay the expenses incurred by the Board in the investigation and processing of the Petition for Reinstatement.